                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                               CIVIL ACTION
    Plaintiff,

       v.                                            N0.18-4414

JOSEPH F. LEESON, et al.,
     Defendants.

                                            ORDER

       AND NOW, this      17th   day of October 2018, upon considering prose Plaintiffs Motion

for leave to proceed informa pauperis (ECF Doc. No. 1), Complaint (ECF Doc. No. 2), and for

reasons in the accompanying memorandum, it is ORDERED:

       1.     Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED;

       2.     The Complaint (ECF Doc. No. 2) is DEEMED filed;

       3.     Plaintiffs Complaint (ECF Doc. No. 2) is DISMISSED with prejudice as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) without leave to file an amended complaint; and,

       4.     The Clerk of Court shall CLOSE this case.
